EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Miller on 6/23/2022.

The application has been amended as follows: 

Claim 1 has been amended to state:
A resin-made container comprising: 
a neck portion having an opening; 
a tubular body portion; and 
a bottom portion sealing one end side of the body portion, 
   wherein the bottom portion includes: 
a ground contact portion provided on an outer circumferential portion of the body portion; 
a rising portion forming an inner surface of the ground contact portion; and 
a raised bottom portion provided on an inner side of the ground contact portion, 
   wherein the raised bottom portion includes: 
a recessed portion provided in a central portion of the raised bottom portion; and 
a connection portion connecting the recessed portion and the rising portion, 
   wherein, in a state where an internal pressure is normal pressure, an end portion of the connection portion which is adjacent to the recessed portion is located closer to the neck portion than an end portion of the connection portion which is adjacent to the [[ground contact]] rising portion, and 
   wherein, even when the internal pressure rises, the connection portion is located closer to the neck portion than is an end portion of the rising portion that is adjacent to [[the]] a ground contact surface [[portion]].

Claim 2 has been amended to state:
The container according to claim 1, wherein [[a]] the rising portion forming an inner surface of the ground contact portion is provided with a step portion extending in a direction intersecting the body portion, the step portion being continuously provided over a circumferential direction.

Claim 6 has been amended to state:
The container according to claim 1, wherein, even when the internal pressure rises, the rising portion and the raised portion are located closer to the neck portion than [[an end portion of the ground contact portion that is adjacent to the rising portion]] the ground contact surface.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Closest prior art – Bates et al. (US 2017/0057724) – teaches a majority of the Applicant’s claimed invention. However, the closest prior art does not teach when the internal pressure rises, the connection portion is located closer to the neck portion than an end portion of the rising portion that is adjacent to a ground contact surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733